DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-2, 5-7 and 9 are currently under examination. Claims 1 and 9 are amended. Claims 3-4 and 8 have been cancelled.
Claims filed on 04/30/2021 OK to enter.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian C. Anscomb on 05/07/2021.
The application has been amended the claims as follows:
1.	(Currently Amended) A process for the production of catalytically highly effective noble metal acetate compounds or their solutions, wherein the catalytically highly effective noble metal acetate compounds or their solutions comprise A) a noble metal acetate, wherein the noble metal is selected from the group consisting of ruthenium, platinum, palladium, rhodium and gold, and B) at least one compound selected from the group consisting of oxalic acid, and a salt of oxalic acid, said process comprising: 
mixing the noble metal with an alkaline earth peroxide to produce a mixture;

dissolving the melt exhibiting the noble metal and the alkaline earth peroxide in an acetic acid or an acetic acid diluted with a protic solvent to produce a resulting solution; 
introducing an oxalic acid into the resulting solution; and
precipitating alkaline earth ions off the resulting solution as salt of an oxalic acid to produce a noble metal acetate compound or a noble metal acetate solution, wherein a proportion of alkaline earth metal in the noble metal acetate compound or the noble metal acetate solution amounts to 100 ppm to 10% by weight, based on the noble metal, following the precipitation as the alkaline earth salt of oxalic acid, 
wherein the process does not include any BaSO4 precipitation and filtration of barium sulphate.
2.	(Original) The process according to claim 1, wherein the noble metal is ruthenium or iridium.
3.	(Cancelled)
4.	(Cancelled)
5.	(Original) The process according to claim 1, wherein the alkaline earth ions are selected from the group consisting of Calcium, Barium and Strontium. 
6.	(Previously Presented) The process according to claim 1, wherein the protic solvent is water or an alcohol.
7.	(Previously Presented) The process according to claim 1, wherein is the alkaline earth peroxide is calcium peroxide or barium peroxide.
8.	(Cancelled)
in the noble metal acetate compound or the noble metal acetate solution amounts to 500 ppm to 0.5 % by weight, based on the noble metal, following the precipitation as alkaline earth salt of oxalic acid or salt.
Allowable Subject Matter
Claims 1-2, 5-7 and 9 allowed.
The closest prior art is Keep et al. (GB 2413323 A).
keep et al. teach a method of making noble metal carboxylate such as iridium acetate comprising steps of (a) sintering noble metal such as iridium metal with an alkaline earth peroxide BaO2, (b) dissolving the resulting mixture in acetic acid/water (corresponding applicant’s carboxylic acid and a protic solvent), (c) precipitate Ba with oxalic acid, (d) filtration to remove barium oxalate (pages 1-8 and claims 1-7).
Neither Keep et al. nor any prior arts of the record specific discloses a process for the production of catalytic noble metal acetate comprising suggest the proportional values of alkaline earth metal to  the noble metal as per applicant claim 1.  Therefore, claim 1 is allowed. As such, the dependent claims 2, 5-7 and 9 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.